Citation Nr: 0530866	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas.


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for chronic bronchitis.  

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in March 1992 after approximately 20 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran underwent VA audiometric 
and orthopedic examinations in September 2001.  Although the 
statement of the case was not issued until January 2002, that 
document does not reflect that consideration was given to the 
September 2001 VA examinations, nor has the RO subsequently 
reviewed that evidence in conjunction with the veteran's 
claims.  It would be premature and prejudicial for the Board 
to consider those claims prior to their full adjudication by 
the RO.  The RO must issue a supplemental statement of the 
case concerning those issues.  38 C.F.R. § 19.31(b) (2004).  
In addition, the veteran has indicated that his hearing in 
his left ear has worsened since that examination.  
Accordingly, another audiometric evaluation is necessary to 
determine the current level of left ear hearing loss.  
Moreover, the Board believes that a medical opinion is needed 
to determine the relationship, if any, between the veteran's 
current chondromalacia patella of the left knee and the left 
knee symptoms noted in service.  38 U.S.C.A. § 5103A 
(West 2002).  

Further, the service medical records show that the veteran 
was treated on several occasions for respiratory complaints 
during service and that a March 2001 VA examiner diagnosed 
chronic bronchitis.  In light of the veteran's contentions, a 
medical opinion is needed to determine the relationship, if 
any, between the veteran's current chronic bronchitis and the 
manifestations noted in service.  38 U.S.C.A. § 5103A 
(West 2002).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for the claimed disorder 
since September 2001.  The RO should then 
request copies of all treatment 
identified by the veteran.  All records 
so obtained should be associated with the 
claims file.  

2.  The veteran should then be scheduled 
for audiometric, orthopedic, and 
respiratory examinations.  The claims 
file must be made available to and be 
reviewed by the examiners in conjunction 
with their examinations.  All indicated 
tests should be completed.  Each 
examiner's report should set forth in 
detail all current complaints, pertinent 
clinical findings, and diagnoses.  The 
orthopedic and respiratory examiners 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that any current chronic bronchitis 
or left knee disorder is etiologically 
related to the manifestations noted in 
service.  The opinions should be 
supported by adequate rationale.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
any action taken remains adverse to him, 
he and his accredited representative 
should be furnished a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


